 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES B. FAULTRY,                               No. 1:19-cv-01033-DAD-SAB (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    A. SANCHEZ, et al.,
                                                        (Doc. No. 14)
15                       Defendants.
16

17          Plaintiff Charles B. Faultry is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 6, 2019, the assigned magistrate judge screened the complaint and found that

21   plaintiff had stated a cognizable claim against defendants A. Sanchez, B. Rodriguez, C. Perez, V.

22   Maldonado, and G. Smith for excessive use of force in violation of the Eighth Amendment and

23   against defendant E. Tindle for failure to intervene in violation of the Eighth Amendment. (Doc.

24   No. 10.) Plaintiff was granted leave to file an amended complaint or notify the court of his

25   willingness to proceed only on the claims found to be cognizable by the screening order within

26   thirty days after the service of the screening order. (Id. at 6–7.) On August 19, 2019, plaintiff

27   notified the court of his intent to proceed only on the cognizable claims identified by the

28   magistrate judge in the screening order. (Doc. No. 13.)
                                                       1
 1          On August 22, 2019, the assigned magistrate judge issued findings and recommendations,

 2   recommending that this action proceed against defendants A. Sanchez, B. Rodriguez, C. Perez, V.

 3   Maldonado, and G. Smith for excessive use of force in violation of the Eighth Amendment and

 4   against E. Tindle for failure to intervene in violation of the Eighth Amendment. (Doc. No. 14.)

 5   The magistrate judge also recommended that plaintiff’s state law claims and request for injunctive

 6   relief be dismissed. (Id. at 2.) The findings and recommendations were served on plaintiff and

 7   contained notice that any objections thereto were to be filed within fourteen days after service.

 8   (Id.) No objections have been filed and the time in which to do so has now passed.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

10   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

11   court finds the findings and recommendations to be supported by the record and proper analysis.

12          Accordingly,

13          1.      The findings and recommendations issued on August 22, 2019 (Doc. No. 14) are

14                  adopted in full;

15          2.      This action shall proceed against defendants A. Sanchez, B. Rodriguez, C. Perez,

16                  V. Maldonado, and G. Smith for excessive use of force in violation of the Eighth

17                  Amendment, and against E. Tindle for failure to intervene in violation of the

18                  Eighth Amendment;

19          3.      Plaintiff’s state law claims and request for injunctive relief are dismissed; and

20          4.      This action is referred back to the assigned magistrate judge for further
21                  proceedings consistent with this order.

22   IT IS SO ORDERED.
23
        Dated:     November 25, 2019
24                                                      UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                       2
